Title: From James Madison to Elbridge Gerry, 9 May 1812
From: Madison, James
To: Gerry, Elbridge


private
Dear Sir
Washing[ton] May 9. 1812
I duly recd. your favor of the 25th. inclosing the Report of the Adjutant Genl. The latter I have put into the hands of the Secy. of War; whose local knowledge will aid him in appreciating the difficulties pointed out by that officer. I hope they will be in a great measure overcome, by the judicious course you have taken in consequence of the Call made on your portion of the Natnl. Militia.
The solicitude of the public grows more & more vivid with the lapse of time, and particularly under the delay of the expected intelligence from Mr. Barlow. Our preparations for an issue to the suspence, are understood to be going on pretty well in most quarters. The success of the loan, tho’ short of what we wished, and many expected, is on the whole not discouraging; notwithstandg. the systematic and inveterate opposition to it from the adverse party. We are led to apprehend that the exertions which prevailed agst. your re-election, may not be defeated in the approaching choice of your H. of Reps. In this case, & in the probable event in N. York, that party will possess a consolidated force which threatens a serious embar⟨r⟩assment to our affairs. We trust nevertheless, that the vigor of the Sound part even of that great section of the Union, will make ⟨u⟩p for its inferiority of numbers; and with the unanimity prevailing ⟨elsewhere⟩, will still carry on triumphantly through our struggles for the rights and welfare of our Country. Accept assurances of my esteem & best wishes
James Madison
